t c memo united_states tax_court mark j fuhrman mary a fuhrman petitioners v commissioner of internal revenue respondent docket no filed date mark j fuhrman and mary a fuhrman pro sese j anthony hoefer for respondent memorandum opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure the issue for decision is whether petitioners are entitled to a deduction for contributions to individual_retirement_accounts the resolution of this issue turns upon whether mark j fuhrman was an employee within the meaning of sec_219 of the state of nebraska during background all of the facts have been stipulated and they are so found at the time that the petition was filed in this case petitioners resided in fremont nebraska references to petitioner are to mark j fuhrman in petitioner was a district_court judge for the sixth judicial district in the state of nebraska the appointment process powers and duties of such judges are described in the nebraska constitution and nebraska revised statutes during petitioner was a member of and contributed to the nebraska retirement fund for judges the fund the fund was established and is administered pursuant to neb rev stat secs through it is funded from the following sources deductions withheld from the nebraska judges' salaries a dollar_figure fee taxed as costs in each civil and criminal cause of action or proceeding filed in the nebraska district and county courts a sum equal to percent of the fees assessed in probate inheritance_tax trust and guardianship and conservatorship proceedings in the nebraska county courts and fees assessed in prosecution actions related to city ordinances regulating non-moving traffic violations on their federal_income_tax return the return petitioners reported gross_income of dollar_figure and adjusted_gross_income of dollar_figure the income so reported consists primarily of petitioner's salary as a nebraska district_court judge mary fuhrman was unemployed and received no compensation during on the form_w-2 provided to petitioner by the state of nebraska and attached to the return there is an x in the box for pension_plan during petitioner contributed dollar_figure to individual_retirement_accounts ira's described in sec_408 on the return petitioners claimed a deduction of dollar_figure for the contributions to the ira's in the notice_of_deficiency respondent disallowed the ira deduction and provided the following explanation we didn't allow your deduction for ira contributions because you were covered by a retirement_plan at work and your modified_adjusted_gross_income is more that dollar_figure discussion as a general_rule a taxpayer is entitled to deduct amounts contributed to an ira sec_219 sec_1_219-1 income_tax regs for a married individual filing a joint_return the deduction in any taxable_year may not exceed the lesser_of dollar_figure or an amount equal to the compensation includable in the individual's gross_income for the taxable_year sec_219 if the individual is an active_participant in certain pension plans during the taxable_year the deduction is reduced if the individual's adjusted_gross_income exceeds a threshold_amount as specified in sec_219 for an individual who files a joint federal_income_tax return this provision results in the total disallowance of the deduction if the individual's adjusted_gross_income exceeds dollar_figure the provisions of sec_219 are only applicable if the individual or the individual's spouse is an active_participant in certain pension plans for any part of the taxable_year for purposes of this case an active_participant includes an individual who is an active_participant in a plan established for its employees by a state or political_subdivision thereof sec_219 see freese v commissioner tcmemo_1996_224 implicit in respondent's adjustment disallowing the deduction here in dispute is her determination that petitioner was an employee of the state of nebraska petitioners disagree and argue that petitioner was not an employee but rather an officer of the state of nebraska therefore according to petitioners he was not an active_participant in a retirement_plan established by the state of nebraska for its employees thus petitioners contend that the provisions of sec_219 do not operate to reduce or eliminate their ira deduction the parties focus on petitioner's employment relationship with the state of nebraska and we do likewise petitioners apparently agree that the fund constitutes a pension_plan within the meaning of sec_219 and to the extent that petitioner was an employee of state of nebraska he was an active_participant in that plan although the term employee is defined for other purposes throughout the internal_revenue_code see eg sec_3401 congress did not provide a statutory definition for purposes of sec_219 however this court and the court_of_appeals for the eighth circuit where appeal lies in this case focused precisely on this point in 88_tc_548 revd 856_f2d_1205 8th cir affd on other grounds sub nom 841_f2d_62 3d cir in porter v commissioner supra we considered whether for purposes of sec_219 federal judges appointed under article iii of the united_states constitution federal judges were employees of the united_states acknowledging that congress used the term employee in different ways throughout the internal_revenue_code we decided that for purposes of that section congress intended the common-law definition of the term to apply id pincite after reviewing the authority and function of federal judges and the relevant common-law principles typically considered in resolving issues relating to the characterization of master-servant type relationships we concluded that for purposes of sec_219 federal judges were not employees of the united_states therefore we held that the limitations imposed by that section were not applicable to federal judges congressional reaction to our opinion in porter was relatively swift in the omnibus budget reconciliation act of obra publaw_100_203 sec stat which was not codified congress specifically provided that federal judges should be treated as employees for purposes of sec_219 following the enactment of section of obra in 856_f2d_1205 8th cir revg 88_tc_548 the court_of_appeals for the eighth circuit reversed our decision the court_of_appeals for the eighth circuit rejected our method of construing the statutory language and directed that the term employee be defined by giving it a meaning consistent with the general purposes of the statute in which it is found id pincite in this regard the court_of_appeals for the eighth circuit concluded that congress enacted sec_219 in an attempt to achieve with respect to tax advantaged retirement plans some degree of parity between those individuals who had access to such plans through employment and those individuals who did not treating both categories of individuals equally for purposes of sec_219 would not be consistent with the overall goal of the statute accordingly the court_of_appeals for the eighth circuit reasoned that for purposes of sec_219 the term employee should be broadly defined to include those individuals who are otherwise covered by employment-based tax advantaged retirement plans using this definition the court_of_appeals for the eighth circuit held that for purposes of sec_219 federal judges were employees of the united_states and subject_to the limitations imposed by that section the court_of_appeals for the eighth circuit considered section of obra and concluded that the legislation supported its reasoning contrary to petitioners' argument on the point the court_of_appeals for the eighth circuit did not base its holding on such legislation given the court_of_appeals for the eighth circuit's holding as to how the term employee is to be defined for purposes of sec_219 there is no point in addressing petitioners' contention that under relevant common-law principles petitioner is no more an employee of the state of nebraska than a federal judge is an employee of the united_states likewise we need not consider petitioners' argument that section of obra is only applicable to federal judges whether we agree with petitioner on either point is of no consequence in applying the holding of the court_of_appeals for the eighth circuit to the facts of this case as we are persuaded by respondent to do see 54_tc_742 affd 445_f2d_985 10th cir because petitioner was covered by an employment-based tax advantaged retirement_plan during we hold that for purposes of sec_219 he was an employee of the state of nebraska accordingly there being no dispute as to whether the fund was a pension_plan within the meaning of sec_219 respondent's determination disallowing the deduction here in dispute is sustained to give effect to the foregoing decision will be entered for respondent
